DETAILED ACTION
Claims 1, 3, and 5 are pending and currently under review.
Claims 2 and 4 are canclled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/06/2022 has been entered.  Claims 1, 3, and 5 remain(s) pending in the application.  

Claim Interpretation
As stated in the previous office action, the examiner interprets the recitation of “a mobile foreign material” as recited in claims 1, 3, and 5 to be defined as a substance different from powder contributing to the formation of a desired solidified layer, wherein said substance is not adhered to the solidified/powder layer as expressly defined in [0026 spec.].  See MPEP 2111(IV).
The examiner notes that instant claim 1 recites that the mobile foreign matter “arises” from “machining a latest formed solidified layer”, and further recites that said mobile foreign matter “is obtained by a cooling and subsequent…”  Accordingly, the examiner interprets the instant claim to mean that mobile foreign matter include material produced by both machining and cooling with subsequent solidification as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (WO2015005497, US 2015/0290741 referred to as English translation), Abe et al. (US 2002/0041818, herein referred to as Abe et al. (‘818)), either one of Flitsch et al. (US 2014/0374933) or Yoshimura (US 2017/0136538), and further in view of Kruth et al. (US 2009/0206065) and further in view of and evidenced by Abe et al. (US 2006/0192322, herein referred to as (‘322)).
Regarding claim 1, Abe et al. discloses a method of selective laser sintering [abstract]; wherein said method includes the steps of forming a powder layer, scanning said powder layer with a laser light beam to form a melted, solidified layer, and repeating said steps to form a desired object [fig.1 a-b, 5].  The examiner reasonably considers the aforementioned disclosure of Abe et al. to meet the claimed limitations of alternately repeating steps of forming a solidified first layer by irradiating a powder layer and forming subsequent solidified layers (ie. a second layer) from newly formed powder layers on previously formed layers.  
Abe et al. further teaches that the laser scanning is performed with a high energy laser beam such as a CO2 laser [0048], which when applied to a metal powder surface will naturally cause said powder to produce fumes of metallic vapor and scattered powder after melting and solidification as evidenced by (‘322) [0004, 0009].  Thus, the examiner submits that the presence of a mobile foreign material obtained by cooling and solidification in air of a melt component which scatters (ie. metallic vapors/fumes) would have naturally been expected to be present in the disclosure of Abe et al.
Abe et al. further teaches that each formed layer can be further machined to achieve a desired thickness or surface topography, wherein suspended powder and chipped material can be removed upon said surface-machining step [0007, 0016, 0086, fig.5].  The examiner reasonably considers the aforementioned step of removing chip material as disclosed by Abe et al. to meet the claimed limitation of removing a mobile foreign material as claimed, wherein said chip material would have naturally been expected to be present in an upper surface region (ie. top surface layer) as claimed [fig.6].  See MPEP 2145(II).
Abe et al. does not expressly teach that the aforementioned removal serves to remove only the mobile foreign material as claimed.  Abe et al. (‘818) discloses a method of additive manufacturing wherein material is removed from a formed layer surface [abstract, 0013]; wherein un-sintered powder material can be solidified prior to removal such that powder refilling is not needed and only the swarf is removed without difficulty [0027].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Abe et al. by solidifying the un-sintered powder such that only the swarf can be removed without difficulty as taught by Abe et al. (‘818).  
Alternatively, Abe et al. (‘818) also discloses that, when un-sintered powder and chip material exist on the layer surface, it is also known to first remove said un-sintered powder prior to surface region removal (ie. machining) such that the swarf does not mix with the un-sintered powder [0025].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Abe et al. by first removing any un-sintered powder prior to machining such that un-sintered powder and swarf material do not mix as taught by Abe et al. (‘818).  The examiner notes that this combination of Abe et al. in view of Abe et al. (‘818) would have reasonably suggested a machining and subsequent chip removal step, wherein said chip removal step (pertaining to the “removal” step as claimed) of Abe et al. only removes chip material because any un-sintered powders present would have already been removed in a prior, separate removal step as disclosed by Abe et al. (‘818).
Abe et al. and Abe et al. (‘818) do not expressly teach that the presence of absence of foreign material is checked based on a reflection of light obtained from the region where the solidified layer is to be formed as claimed.  However, this feature would have been obvious in view of the prior art.
Flitsch et al. discloses an additive manufacturing apparatus [abstract]; wherein said apparatus includes a vision system to measure the topology of a surface for material to be deposited upon by means of light or laser based techniques such as infrared means [0016, 0051,0066]. Therefore, it would have been obvious to one of ordinary skill to modify the method of Abe et al. and Abe et al. (‘818) by including the vision system of Flitsch et al. such that the surface topology of a surface to be built upon (particularly the surface of Abe et al. having swarf) can be inspected as disclosed by Flitsch et al. [0016, 0051,0066]. 
Alternatively, Yoshimura discloses a method of additive manufacturing [abstract]; wherein a shape measurement unit is utilized to scan the surface of a formed layer and measure said surface shape through detection of reflected light [0056].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Abe et al. by utilizing the space measurement means of Yoshimura such that the surface shape of the formed layer can be measured.  The examiner submits that measurement of a surface shape of a formed layer as disclosed by Yoshimura reasonably meets the claimed limitation of detecting the presence of absent of mobile foreign material because said mobile foreign material (ie. swarf of Abe et al.) would naturally have been expected to affect a surface shape topology, such that a presence or absence of said foreign material would have naturally been determined based on the surface shape measurements of Yoshimura.
Furthermore, the aforementioned prior art does not expressly teach that the reflection of light is specifically a first reflection light from an upper surface region where a next solidified layer is to be formed and a second reflection light from an already formed powder layer as claimed.  Kruth et al. teaches a method of monitoring additive manufacturing [abstract]; wherein it is known to direct an external light source towards a powder surface and control manufacturing based on the detected light rays reflected from a melt zone and surrounding material [0061].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by performing the light detection of multiple light reflections to further control processing parameters based on the detected light reflections as taught by Kruth et al.  The examiner reasonably considers detected light from the melt pool and surrounding material to meet the claimed limitations of a first light reflection from an upper surface where a next solidified layer is formed and a second light reflection from already formed powder layers, respectively.
The aforementioned prior art does not expressly teach further removal of the mobile foreign material obtained by cooling and solidification as claimed.  (‘322) discloses that said fumes and scattered powder can be removed by means of a fume capturing unit which utilized suction ports to capture said fumes and scattered powder [0056, fig.9].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by including a fume capturing unit in order to also remove the fume and scattered powder as taught by (‘322).  The examiner notes that (‘322) further teaches that the sucked atmospheric gas is returned to the chamber, which is considered to meet the limitation of removing “only the mobile foreign material”.
Regarding claim 3, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Abe et al. discloses that the material to be removed is chip material which occurs upon the surface-machining process, which the examiner reasonably considers to meet the limitation of swarf as claimed.
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  Abe et al. further teaches that the chip material is removed through a suction nozzle [0086].  (‘322) also teaches removal by suction as stated above.

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (JP2004175093, machine translation referred to herein) in view of Abe et al. (US 2002/0041818, herein referred to as Abe et al. (‘818)), either one of Flitsch et al. (US 2014/0374933) or Yoshimura (US 2017/0136538), and further in view of Kruth et al. (US 2009/0206065) and further in view of and evidenced by Abe et al. (US 2006/0192322, herein referred to as (‘322)).
Regarding claim 1, Azuma et al. discloses a method of additive manufacturing [abstract]; wherein said method includes the steps of providing a powder layer, irradiating said powder layer with a laser to form a sintered layer, lowering an elevating table on which the sintered layer is located, and repeating said steps of supplying powder and sintering to form an object [p.3 In.110 to p.4 In.134].  The examiner reasonably considers the aforementioned disclosure of Azuma et al. to meet the claimed limitations of alternately repeating steps of forming a first solidified layer by irradiating a powder layer and forming subsequent (ie. second) solidified layers from newly formed powder layers on previously formed layers.  Azuma et al. further teaches that a cutting removal means is utilized to remove excess layer material to achieve a desired material thickness, which results in cutting waste such as scraps and dust which is further removed for each layer application [p.4 In.140-161].  The examiner reasonably considers the aforementioned step of removing cutting waste as disclosed by Azuma et al. to meet the claimed limitation of removing a mobile foreign material as claimed, wherein said waste material would have naturally been expected to be present in an upper surface region (ie. top surface layer) as claimed [fig.1].  See MPEP 2145(II).
Azuma et al. does not expressly teach that the aforementioned removal serves to remove only the mobile foreign material as claimed.  Abe et al. (‘818) discloses a method of additive manufacturing wherein material is removed from a formed layer surface [abstract, 0013]; wherein un-sintered powder material can be solidified prior to removal such that powder refilling is not needed and only the swarf is removed without difficulty [0027].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Azuma et al. by solidifying the un-sintered powder such that only the swarf can be removed without difficulty as taught by Abe et al. (‘818).
Alternatively, Abe et al. (‘818) also discloses that, when un-sintered powder and chip material exist on the layer surface, it is also known to first remove said un-sintered powder prior to surface region removal (ie. machining) such that the swarf does not mix with the un-sintered powder [0025].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Azuma et al. by first removing any un-sintered powder prior to machining such that un-sintered powder and swarf material do not mix as taught by Abe et al. (‘818).  The examiner notes that this combination of Azuma et al. in view of Abe et al. (‘818) would have reasonably suggested a machining and subsequent scrap removal step, wherein said scrap removal step (pertaining to the “removal” step as claimed) of Azuma et al. only removes chip material because any un-sintered powders present would have already been removed in a prior, separate removal step as disclosed by Abe et al. (‘818).
Abe et al. and Abe et al. (‘818) do not expressly teach that the presence of absence of foreign material is checked based on a reflection of light obtained from the region where the solidified layer is to be formed as claimed.  However, this feature would have been obvious in view of the prior art.
Flitsch et al. discloses an additive manufacturing apparatus [abstract]; wherein said apparatus includes a vision system to measure the topology of a surface for material to be deposited upon by means of light or laser based techniques such as infrared means [0016, 0051,0066]. Therefore, it would have been obvious to one of ordinary skill to modify the method of Azuma et al. and Abe et al. (‘818) by including the vision system of Flitsch et al. such that the surface topology of a surface to be built upon (particularly the surface of Abe et al. having swarf) can be inspected as disclosed by Flitsch et al. [0016, 0051,0066]. 
Alternatively, Yoshimura discloses a method of additive manufacturing [abstract]; wherein a shape measurement unit is utilized to scan the surface of a formed layer and measure said surface shape through detection of reflected light [0056].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Abe et al. by utilizing the space measurement means of Yoshimura such that the surface shape of the formed layer can be measured.  The examiner submits that measurement of a surface shape of a formed layer as disclosed by Yoshimura reasonably meets the claimed limitation of detecting the presence of absent of mobile foreign material because said mobile foreign material would naturally have been expected to affect a surface shape topology, such that a presence or absence of said foreign material (ie. swarf of Abe et al.) would have naturally been determined based on the surface shape measurements of Yoshimura.
Furthermore, the aforementioned prior art does not expressly teach that the reflection of light is specifically a first reflection light from an upper surface region where a next solidified layer is to be formed and a second reflection light from an already formed powder layer as claimed.  Kruth et al. teaches a method of monitoring additive manufacturing [abstract]; wherein it is known to direct an external light source towards a powder surface and control manufacturing based on the detected light rays reflected from a melt zone and surrounding material [0061].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by performing the light detection of multiple light reflections to further control processing parameters based on the detected light reflections as taught by Kruth et al.  The examiner reasonably considers detected light from the melt pool and surrounding material to meet the claimed limitations of a first light reflection from an upper surface where a next solidified layer is formed and a second light reflection from already formed powder layers, respectively.
Azuma et al. further teaches laser irradiation as stated above, which when applied to a metal powder surface will naturally cause said powder to produce fumes of metallic vapor and scattered powder after melting and solidification as evidenced by (‘322) [0004, 0009].  Thus, the examiner submits that the presence of a mobile foreign material obtained by cooling and solidification in air of a melt component which scatters (ie. metallic vapors/fumes) would have naturally been expected to be present in the disclosure of Azuma et al.
The aforementioned prior art does not expressly teach further removal of the mobile foreign material obtained by cooling and solidification as claimed.  (‘322) discloses that said fumes and scattered powder can be removed by means of a fume capturing unit which utilized suction ports to capture said fumes and scattered powder [0056, fig.9].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by including a fume capturing unit in order to also remove the fume and scattered powder as taught by (‘322).  The examiner notes that (‘322) further teaches that the sucked atmospheric gas is returned to the chamber, which is considered to meet the limitation of removing “only the mobile foreign material”.
Regarding claim 3, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Azuma et al. discloses that the material to be removed is cutting waste material from machining, which the examiner reasonably considers to meet the limitation of swarf as claimed.
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  Azuma et al. further teaches that the chip material is removed through a suction nozzle (75) [fig.1].  (‘322) also teaches removal by suction as stated above.

Response to Arguments
Applicants’ remarks filed 4/06/2022 have been considered but are moot in view of the new grounds of rejection made over Abe et al. (US 2006/0192322).

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734